                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 MICHAEL DAVIS,                                  )
                                                 )
        Petitioner,                              )
                                                 )         No. 2:19-cv-02448-TLP-tmp
 v.                                              )
                                                 )
 GEORGIA CROWELL,                                )
                                                 )
        Respondent.                              )


                ORDER DENYING MOTION TO STAY PROCEEDINGS


      Petitioner Michael Davis moved to stay these federal habeas proceedings and hold the

case in abeyance until the resolution of his motion to reopen his post-conviction petition and

petition for writ of error coram nobis filed in state court. (ECF No. 3.) Warden Georgia

Crowell responded in opposition to the motion. (ECF No. 11.)

      Respondent asserts that Petitioner does not have any pending proceedings in state court.

(ECF No. 11 at PageID 162.) Based on a docket search of Davis’s case in Shelby County

Criminal Court, Respondent contends that the post-conviction proceedings, which concluded in

2018, were the final proceedings on Petitioner’s case in that court. (Id. at PageID 163.)

Further, there is no indication that a motion to reopen the post-conviction proceedings has been

filed. (Id.; see ECF No. 11-1.)

      Petitioner does not dispute Respondent’s assertions about his state court filings. He has

not shown proof that he has a pending case in state court that would require a stay of these

federal proceedings. The Court therefore DENIES Petitioners Motion to Stay Proceedings.
SO ORDERED, this 5th day of November, 2019.

                                 s/ Thomas L. Parker
                                THOMAS L. PARKER
                                UNITED STATES DISTRICT JUDGE




                                  2
